     Case 2:19-cv-00249-AB-MAA Document 90 Filed 09/15/21 Page 1 of 1 Page ID #:813



 1

 2

 3
                                                                   JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
       NEXTENGINE INC.,                                 Case No.: 2:19-cv-00249 (AB)
11                                                      (MAA)
       Plaintiff,
12
       v.                                               FINAL JUDGMENT AFTER
13                                                      STIPULATED FACTS TRIAL
       NEXTENGINE, INC. and MARK S.
14     KNIGHTON,
                                                        Hon. André Birotte Jr., U.S. District
15     Defendants.                                      Court Judge
16

17           Based upon the Findings of Fact and Conclusions of Law (Dkt. No. 88), it is
18
      hereby ORDERED, AJUDGED, AND DECREED that JUDGMENT is entered on
19
      all counts in favor of Defendants NextEngine, Inc. and Mark S. Knighton, and
20
      against Plaintiff NextEngine, Inc. Plaintiff is not entitled to any relief from
21
      Defendants and shall take nothing by its suit.
22
             This is a FINAL JUDGMENT. So Ordered.
23

24

25
      Dated: September 15, 2021                        __________________________
26                                                     Hon. André Birotte Jr.
                                                       U.S. District Court Judge
27

28
